DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 8-12 and 15-18 are currently pending for examination. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on Xin applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A newly introduced prior art by Umeda (Pub. No.: US 2021/0345885 A1) teaches a door entrance system configured to determine whether the current body temperature of a person falls within the normal body temperature range of the person to unlock a door.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 9 and 16, recites the limitation "the threshold temperature" in lines 16-17 and numerous other locations.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-5, 8-12 and 15-18, are also rejected because they depend on the rejected claims 1, 9 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (Pub. No.: US 2021/0345885 A1) in view of Leabman (Pub. No.: US 2020/0006988 A1) and Yee (Pat. No.: US 8,393,535 B1).

Regarding claim 1, Umeda teaches an access control system for managing access to a secured area (Abstract, Fig. 1-Fig. 3, para [0026]. An entrance control system for an area, such as factory or airport), comprising: 
an identification unit, including: 
 	an infrared (IR) transmitter configured to transmit IR radiation to one or more body parts of a user; 
 	an IR detector configured to receive reflected IR radiation from the one or more body parts of the user (Fig. 2, infrared camera 104 and sensor 105, para [0023], “The imaging unit is, for example, a ”); 
 	one or more signal processing components to determine a temperature reading of the user based on the received reflected IR radiation (Fig. 2, first determination unit 14, and Fig. 3 step S104, para [0051], “In addition, the first determination unit 14 of the body temperature management apparatus 10 determines the normal body temperature range for each employee by cluster analysis from accumulated body temperatures stored in the storage unit 13 (S104)”); 
 	an identification device to receive identification information of the user (Fig. 2, identification unit 12, para [0049], “Next, the identification unit 12 of the body temperature management apparatus 10 determines whether or not the face image for authentication stored in the storage unit 13 matches the acquired face image of the employee, and identifies the employee when the acquired face image of the employee matches one of the plurality of face images for ”); and 
a processor (Fig. 2, CPU 101) configured to: 
 	receive the temperature reading of the user (Fig. 3, step S101); 
 	determine whether the temperature is within a normal body temperature range with a lower limit value and an upper limit value (Fig. 3 Step S105, para [0052], “Then, the second determination unit 15 of the body temperature management apparatus 10 determines whether or not the latest body temperature stored in the storage unit falls within the normal body temperature range (S105).”); 
 	instruct a door lock controller to unlock a door when the temperature is below the threshold temperature or the temperature is within the temperature range (Fig. 3, step S106, para [0052], “If the latest body temperature falls within the normal body temperature range, the output unit 16 unlocks the door of the entrance (S106)”); 
 	instruct a door lock controller to keep the door in a locked state when the temperature is above the threshold temperature or the temperature is outside the temperature range (Fig. 3, step S105, para [0052], “On the other hand, if the latest body temperature falls outside the normal body temperature range, the door of the ”); and 
 	send an alert when the temperature is above the threshold temperature or the temperature is outside the temperature range and send information of the user to one or more network devices (para [0036], “When the latest body temperature falls outside the normal body temperature range, the output unit 16 outputs that the latest body temperature is abnormal. The output may be, for example, the generation of an alarm sound or the display of a warning. The output may be made to an external terminal via, for example, a communication network, or may be output to a display when the body temperature management apparatus 10 includes the display 107. Thus, for example, when the subject shows an abnormality in body temperature such as high fever, the abnormality can be detected.”).  
Umeda teaches the body temperature management device is configured to determine whether the acquired body temperature falls within the normal body temperature range but fails to expressly the normal body temperature range has a lower limit value of 36.5 degrees Celsius (97.7 degrees Fahrenheit) and an upper limit value of 37.5 degrees Celsius (99.5 degrees Fahrenheit), and Umeda teaches the body temperature management device is configured to determine the identity and the body temperature of the person and to transmit an alarm to a network device if the person’s body temperature falls outside of the send identification information of the user to one or more network devices.
However, in the same field of thermal imaging, Leabman teaches the nominal temperature of a human body is between 36-37 degree Celsius. See para [2007], “For example, if the subject being identified is a human, then the processor 89103 may look for the zone of interest in the map that includes the temperature centered in the range of the temperature of the human body, i.e., between 35 and 40 degrees Celsius, 36-37 degrees Celsius being the nominal temperature, but the range can be expanded to include other living beings.”.
Although the nominal temperatures (36-37 degree Celsius) disclosed by Leabman are different than the claimed temperatures 36.5 and 37.5 degree Celsius, but the disclosed range is sufficiently close within a reasonable deviation to allow someone having ordinary skill in art to modify the disclosed range from 36-37 to 36.5-37.5 degree Celsius.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention of modify Umeda’s normal body temperature range to be 36.5 - 37.5 degree Celsius to quickly determine whether the person has fever or not to improve safety.  
Also, in the same field of security system, Yee teaches an authentication device transmits an alert and identification information of the person to a security An "Unauthorized User Identification" on biosensor 12 can record and transmit to the security website a fingerprint biometric of an unauthorized user upon the third failed attempt to activate the device.”.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention of modify Umeda’s body temperature management device to transmits the identification information of the person along with the temperature alert to a security server to notify the authority to improve safety. 

Regarding claim 2, Umeda in the combination teaches the access control system of claim 1, wherein the identification device comprises one or a combination of: 
a keypad; 
a radio frequency identification (RFID) reader; or 
a biometric scanner (para [0023], “Thus, for example, acquisition of the face image and acquisition of the body temperature can be performed simultaneously. Specifically, the information acquisition unit 11 is a camera capable of sensing visible light and infrared rays, and can acquire a face image of the subject by the visible light and acquire the body temperature of the ”).  

Regarding claim 4, Umeda in the combination teaches the access control system of claim 1, wherein the access control system includes a compatible interface for on-top integration with one or more legacy access control systems (para [0046], the body temperature management device is integrated with a door to provide automatic control access).  

Regarding claim 5, Umeda in the combination teaches the access control system of claim 1, wherein the processor is further configured to generate a log alarm report, the log alarm report comprising identifiable entries corresponding to temperature above the threshold temperature (para [0036], “When the latest body temperature falls outside the normal body temperature range, the output unit 16 outputs that the latest body temperature is abnormal. The output may be, for example, the generation of an alarm sound or the display of a warning. The output may be made to an external terminal via, for example, a communication network, or may be output to a display when the body temperature management apparatus 10 includes the display 107. Thus, for example, when the subject shows an abnormality in body temperature such as high fever, the ”. Generates and displays the alarm to an external terminal to identify out of range temperature).

Regarding claim 8, Umeda in the combination teaches the access control system of claim 1, wherein the send the alert further comprises one or a combination of: 
the processor configured to send an alert to a security officer managing the secured area; or 
the processor configured to trigger an alarm (para [0036]. Generates and displays the alarm).

Regarding claim 9, recites a method performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 10, recites a method performed by the system of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a method performed by the system of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a non-transitory computer readable medium for the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a non-transitory computer readable medium for the system of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a non-transitory computer readable medium for the system of claim 8. Therefore, it is rejected for the same reasons.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (Pub. No.: US 2021/0345885 A1) in view of Leabman (Pub. No.: US 2020/0006988 A1) and Yee (Pat. No.: US 8,393,535 B1) as applied to claims 2 and 10, and further in view of Xin (Pub. No.: US 2018/0211461 A1).

Regarding claim 3, Umeda in the combination teaches the access control system of claim 2, wherein the biometric scanner comprises of a face image acquisition unit instead of one or a combination of: an iris scanner; a fingerprint scanner; or a palm scanner.  
However, in the same field of security system, Xin teaches an iris scanner is commonly used to identify a person. See para [0005], “In the recent years, the progress of biometric authentication has brought a ”.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention of modify Umeda’s body temperature management device with an iris scanner to accurately determine the identity of the person. 

Regarding claim 11, recites a method performed by the system of claim 3. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sulucz (Pat. No.: US 10,847,009 B1) teaches a property control based on terminal imaging.

Applicant's amendment necessitated the new ground(s) of rejection THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685